Biiown, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been stipulated and submitted for decision by counsel for the parties hereto.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised values, less the amounts added under duress. Judgment will be rendered accordingly.